Citation Nr: 1446343	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-06 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating greater than 10 percent for T4 burst fracture with neuropathic pain (previously evaluated as old compression fracture T4 deformity, thoracic spine using Diagnostic Code 5285).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service in the United States Army from June 1963 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Nashville, Tennessee.  The Veteran testified at a videoconference hearing before the Board that was held in September of 2012 before the undersigned Acting Veterans Law Judge.  The transcript from that hearing is of record and has been reviewed.

The Board has also reviewed the Veteran's physical claims files and the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the current 10 percent evaluation does not accurately portray the severity of his thoracic spine disability.  At the September 2012 hearing, he testified that his disorder has worsened since he was last examined by VA examination in 2010.  See Hearing Transcript page 12.  In addition to chronic back pain, the Veteran complains of a pinched nerve in the shoulder blade area and symptoms of rib/chest pain due to costochondritis.  He reports that he is limited in the amount of weight he can lift, the time he can sit or stand, and that he must avoid certain movements and activities.  Id.

Unfortunately since the 2010 VA examination there is very little evidence in the claims file which adequately describes the nature and extent of the Veteran's thoracic spine disability.  That notwithstanding, the Board also notes that the Veteran is considered competent to provide evidence as to the severity of his symptoms.  See 38 C.F.R. § 3.159(a)(2).  So, while the 2010 VA examination is not necessarily too old to adequately evaluate his thoracic spine disability, because there may have been significant changes since then, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, a more contemporaneous medical examination is in order.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (VA examination required in increased rating claim where Veteran asserts condition worsened since most recent VA examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

In addition clarification of the nature and extent of the service-connected thoracic spine disability is necessary, as the clinical findings appear to include both neurological manifestations and impairment of muscle function.  In evaluating the Veteran's thoracic spine, the degree of disability that is directly attributable to the service-connected fracture must be fully taken into account or, in other words, it must be determined whether the symptoms of pinched nerve and rib/chest pain are separate and distinct from the back pain that currently characterizes the Veteran's service-connected musculoskeletal disability at issue.  It is the Board's view that it is appropriate to look at the criteria set forth in additional diagnostic codes which clearly encompass his symptomatology, because separate disability ratings may be assigned for distinct disabilities resulting from the same injury, so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14. 

To that end, the Board notes that muscle injuries of the torso and neck under 38 C.F.R. § 4.73, include DC 5320 (postural support of the body; extension and lateral movements of the spine - Muscle Group (MG) XX), DC 5322 (muscles of the front neck MG XXII), and DC 5323 (muscles of the side and back of neck that affect head and shoulder movements MG XXIII).  The examiner is requested to describe in detail any and all manifestations of neurological and muscle symptomatology, and to provide an opinion as to whether it is as likely as not that any disabling manifestations are part and parcel of, or in any way the result of, the service-connected T4 burst fracture with neuropathic pain.

Any ongoing medical records should be obtained.  In this regard, the Board notes that it also appears that the most recent record of any outpatient treatment that the Veteran has undergone is dated in September 2010.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and private treatment providers who have seen him for his thoracic spine disorder since September 2010, and provide him with the necessary forms for release of private records for any private treatment records identified.  Obtain copies of any identified treatment records pertaining to such treatment and add them to the claims file.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

2.  Then, refer the Veteran for an appropriate VA examination of his service-connected T4 burst fracture with neuropathic pain.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report.  

The examiner(s) should:

a) conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

b) discuss the presence (including degree) or absence of muscle spasm, guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis-as well as the presence (including degree) or absence of ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine or entire spine. 

c) describe all neurological manifestations and symptomatology and offer an opinion as to whether the Veteran has any separately ratable neurological disability (in addition to orthopedic disability) as a manifestation of the service-connected T4 burst fracture with neuropathic pain.  The examiner should discuss the severity of any radiculopathy or neuropathy found to be present in the upper extremities and indicate whether the degree of impairment is best characterized as mild, moderate, moderately severe, or severe.

d) provide findings responsive to the criteria for rating intervertebral disc syndrome (IDS) and specifically, comment on the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician) in the last 12-month period. 

e) identify whether the Veteran currently has any disabling manifestations specifically attributable to muscle impairment, including costochondritis and indicate whether such impairment is (i) part and parcel of (i.e., indistinguishable from) the service-connected T4 burst fracture with neuropathic pain (ii) a resultant effect thereof, or (iii) a wholly unrelated entity.  

If it is determined that the Veteran has muscle impairment, including costochondritis, as a residual of the T4 burst fracture, state whether such impairment is analogous to a slight, moderate, moderately severe, or severe impairment of Muscle Group XX or any other associated Muscle Group.

f) The examiner should also provide an opinion as to the effect the service-connected T4 burst fracture with neuropathic pain has, if any, on the Veteran's employment and daily life.  Specifically, the examiner should render an opinion as to whether this disability causes marked interference with his employment, or the need for frequent periods of hospitalization.

A rationale for the opinion offered is requested.  If the examiners feel that the requested opinions cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After the above actions are completed, if the claim is not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

